tcmemo_2013_77 united_states tax_court william d rogers and yen-ling k rogers petitioners v commissioner of internal revenue respondent docket no filed date william d rogers and yen-ling k rogers pro sese sarah e sexton for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a dollar_figure deficiency and a dollar_figure sec_6662 penalty with respect to petitioners’ federal_income_tax for the issues for decision are whether all or a portion of petitioners’ income may be excluded under sec_911 and whether petitioners are liable for the accuracy-related_penalty unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at all material times yen-ling k rogers petitioner was a u s citizen and a bona_fide_resident of hong kong she worked as a flight attendant for united airlines united on international flights based out of hong kong international airport the scope of her employment and compensation was determined under the agreement between united airlines inc and the flight attendants agreement pursuant to the agreement petitioner accrued nonflight time such as sick and vacation hours based on the period of her flight attendant service and united compensated petitioner for additional categories such as required training and meetings and the performance incentive program united required petitioner to perform preboarding and postarrival services on every flight on which she worked she was required to report to work hour and minutes before the departure of a flight and to perform approximately minutes of postarrival services the flight time begins at out time when the plane’s brake is released and the plane pushes back from the airport the flight time ends at in time when the plane’s parking brake is set after landing petitioner was not separately compensated for the time spent performing preboarding and postarrival services petitioner worked the following flights in flights between hong kong hk and san francisco sfo flights between sfo and hk flights between hk and chicago chi flights between chi and hk flights between hk and ho chi minh city flights between ho chi minh city and hk flights between sfo and nagoya and flights between nagoya and sfo the percentage of petitioner’s flight time within or over foreign countries during was as follows itinerary hk-sfo-hk hk-chi-hk hk-ho chi minh city-hk sfo-nagoya-sfo foreign flight time percent dollar_figure dollar_figure dollar_figure united reported dollar_figure of wages to petitioner for on form_w-2 wage and tax statement her pay statements from united allocated her wages between u s taxable_income and hong kong taxable_income united provided petitioner a duty time apportionment for her flights during that apportioned the minutes of her flight times within or over the united_states international waters and foreign countries petitioners excluded of petitioner’s united wages dollar_figure as other income on a jointly filed form_1040 u s individual_income_tax_return which specified the other income by reference to the attached form ez foreign_earned_income_exclusion on the form 2555-ez petitioners reported dollar_figure as the total amount of foreign_earned_income petitioner earned and received in and the same amount as their foreign_earned_income_exclusion petitioner prepared the return on date respondent sent petitioners a notice_of_deficiency determining that petitioners were not entitled to exclude the of compensation petitioner received for flight time over international waters and the united_states petitioner’s hk-chi-hk exclusion percentage wa sec_73 and her hk-sfo-hk exclusion percentage wa sec_22 flight times were based on the duty time apportionment for petitioner’s flight routes and other information using the average time over foreign countries during and the percentages were average approximate percentage minutes of petitioner’s flight times over foreign countries over petitioner’s total minutes the notice_of_deficiency did not determine a percentage for petitioner’s sfo-nagoya-sfo flights opinion generally taxpayers have the burden of proving that the commissioner’s determination is in error see rule a however the burden_of_proof may shift to the commissioner under certain circumstances see sec_7491 this case involves application of law to essentially undisputed facts although petitioner quarrels with the methodology used to determine her actual flight times the parties stipulated the percentages set forth in our findings_of_fact the burden_of_proof does not affect our decision as to the deficiency foreign_earned_income petitioner was a u s citizen as she was in and years previously litigated in this court in rogers v commissioner tcmemo_2009_111 we stated the applicable rules and we incorporate repeat and supplement that explanation here sec_61 specifies that e xcept as otherwise provided gross_income includes all income from whatever source derived although most countries employ territorial tax systems the united_states employs a worldwide tax system--it taxes its citizens on their income regardless of its geographic source see 85_tc_376 the united_states was historically and continues to be virtually unique in taxing its citizens wherever resident on their worldwide income solely by reason of their citizenship see also 117_tc_95 aff’d sub nom 68_fedappx_44 9th cir and aff’d sub nom 357_f3d_1108 10th cir however as is often the case with our tax laws there are exceptions sec_911 which applies to petitioners is an exception to the u s worldwide tax system sec_911 allows a qualified_individual to exclude from gross_income foreign_earned_income foreign_earned_income is the amount received by such individual from sources within a foreign_country which constitute earned_income attributable to services performed by such individual sec_911 sec_911 does not define foreign_country the regulations provide the term foreign_country when used in a geographical sense includes any territory under the sovereignty of a government other than that of the united_states it includes the territorial waters of the foreign_country determined in accordance with the laws of the united_states the air space over the foreign_country and the seabed and subsoil of those submarine areas which are adjacent to the territorial waters of the foreign_country and over which the foreign_country has exclusive rights in accordance with international law with respect to the exploration and exploitation of natural_resources sec_1_911-2 income_tax regs consistent with this regulation this court has held that a u s taxpayer is allowed the foreign_earned_income_exclusion only with respect to wages earned while in or over foreign countries and not for wages earned in international airspace or in or over the united_states letourneau v commissioner tcmemo_2012_ rogers v commissioner tcmemo_2009_111 see also 332_f3d_622 9th cir unlike for example a foreign nation--which is unquestionably a ‘place outside’ the united states--international airspace is neither a point of origin nor a destination of a drug shipment it is merely something through which an aircraft must pass on its way from one location to another clark v commissioner tcmemo_2008_71 i nternational waters are not a ‘foreign country’ for purposes of sec_911 and income earned while traveling in international waters is not ‘foreign earned income’ excludable from gross_income although petitioners excluded of petitioner’s united wages as foreign_earned_income they stipulated that only a percentage of petitioner’s flight time occurred within or over foreign countries therefore only a percentage of petitioner’s united wages qualifies for the sec_911 exclusion see letourneau v commissioner tcmemo_2012_45 rogers v commissioner tcmemo_2009_111 see also cabaccang f 3d pincite clark v commissioner tcmemo_2008_71 petitioners argue that wages allocable to petitioner’s nonflight time such as vacation and training pay are foreign_earned_income respondent contends that all of petitioner’s united wages should be allocated in proportion to her flight time because her earnings were inextricably based on her flight time services sec_911 provides that t he term ‘earned income’ means wages salaries or professional fees and other_amounts received as compensation_for_personal_services actually rendered see also sec_1_911-3 income_tax regs in general we look to the place where the services are performed and not the place the compensation was paid or the location of the taxpayer at the time of payment to determine whether compensation is treated as income from sources within a foreign_country see 4_tc_727 see also 36_tc_235 sec_1_911-3 income_tax regs united required petitioner to perform preboarding and postarrival services on every flight she worked and did not specifically compensate her for those services hence those services are inextricably linked to each of her completed international flights regardless of whether she performed preboarding and postarrival services within the united_states or within a foreign country in addition the agreement establishes that petitioner accrued nonflight time such as sick and vacation hours based on the period of her flight attendant service although petitioner may have spent sick leave or vacation_leave within a foreign_country the basis for her receipt of compensation in connection therewith was her international flight attendant services only a percentage of which were performed in or over foreign countries the agreement also establishes that united compensated petitioner for additional categories such as required training and meetings and the performance incentive program we conclude that petitioner’s stipulated flight time percentages apply to any of her wages that are allocable to nonflight time that was based on international flight attendant services she performed for united there is no rational basis for allocating these forms of compensation to foreign_earned_income see kollmar v commisioner t c pincite letourneau v commissioner tcmemo_2012_45 rogers v commissioner tcmemo_2009_111 see also zimmerman v commissioner t c pincite sec_6662 penalty the commissioner has the burden of producing evidence that the sec_6662 penalty applies see sec_7491 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a 116_tc_438 sec_6662 and b imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and defines disregard as any careless reckless or intentional disregard the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the relevant facts and circumstances including the experience knowledge and education of the taxpayer id disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs respondent has met the burden of production by showing that only a portion of petitioner’s united wages qualified as foreign_earned_income excludable under sec_911 and that petitioners excluded of those wages on their return we conclude that petitioners failed to prove that they acted with reasonable_cause and in good_faith in excluding of petitioner’s united wages as foreign_earned_income pursuant to sec_911 and we sustain the sec_6662 penalty although at the time petitioners filed the federal_income_tax return the court’s opinion in petitioners’ prior case rogers v commissioner tcmemo_2009_111 had not yet been filed petitioners were well aware that a percentage of petitioner’s united wages was taxable united had notified petitioner as early a sec_2002 that a portion of her pay was taxable petitioner acknowledges that petitioners filed their and tax returns according to the irs’ new interpretation and calculation format for fear of further audits and petitioners read the tax regulations and believe the irs’ interpretation and calculation format were not following the whole statue sic her united pay statements allocated her wages between u s taxable_income and hong kong taxable_income before the date on which petitioners filed their federal_income_tax return that petitioner prepared united had provided her a duty time apportionment setting forth her estimated flight times apportioning the minutes of those flight times as to minutes within or over the united_states international waters and foreign countries and providing the percentages petitioners were well aware that certain of their prior federal_income_tax returns had excluded of petitioner’s united wages as foreign_earned_income and these returns were the subject of an internal_revenue_service irs audit and a subsequent notice_of_deficiency that was in issue in rogers v commissioner tcmemo_2009_111 petitioners were further well aware that certain of petitioner’s flights had flown over u s airspace and landed in and departed from u s cities san francisco and chicago however petitioners argue that at the time petitioner prepared the federal_income_tax return she had been unable to obtain her actual flight times she read the law to require her to use actual facts in preparing the return and she believed that the irs would not accept estimations nonetheless petitioners chose to ignore that petitioner’s flights landing in and departing from u s cities and her flight times established that of her united income did not qualify as foreign_earned_income petitioners simply substituted their judgment for that of the irs and united in excluding all of petitioner’s united income from taxation they did not prove that they sought competent professional advice and they did not have reasonable_cause for excluding all of her income from taxation in reaching our conclusions we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect differences between the statutory notice allowances and the stipulation of the excludable percentages of petitioner’s income decision will be entered under rule
